
	
		I
		112th CONGRESS
		1st Session
		H. R. 574
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior and the
		  Secretary of Commerce from authorizing commercial finfish aquaculture
		  operations in the Exclusive Economic Zone except in accordance with a law
		  authorizing such action.
	
	
		1.Prohibition on authorizing
			 finfish aquaculture in the EEZNotwithstanding any other provision of law,
			 neither the Secretary of the Interior nor the Secretary of Commerce may issue
			 any permit or in any other way authorize any person to conduct commercial
			 finfish aquaculture operations in the Exclusive Economic Zone of the United
			 States (as established by Proclamation Numbered 5030, dated March 10, 1983),
			 except in accordance with a law authorizing such action that is enacted after
			 the date of the enactment of this Act.
		
